DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	The title has been accepted  and the claim amendments have remedied the claim objections which have been withdrawn.. Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. Applicant argues Takegami fails to disclose the claimed charge pump, since a charge pump would generally require at least one capacitor that can be pumped. While Examiner acknowledges Applicant’s disclosed charge pump differs from that of Takegami, Examiner respectfully disagrees that the invention as claimed does not read upon the Takegami reference in a broadest reasonable sense. Since the diodes of Takegami pump charge, Examiner considers the diodes to be a charge pump in a broadest reasonable sense. While Applicant asserts a charge pump would generally have at least one capacitor, such limitations have not been explicitly claimed. If Applicant intends the charge pump to contain at least one capacitor, Examiner recommends amending the claimed charge pump to have at least one capacitor.
 	Applicant further argues against the obviousness type rejection under Gucyski in view of van Ruymbeke and Hall. 
 	In response to Applicant's argument that the references fail to address certain concerns of Applicant’s disclosure, it is noted that the features upon which Applicant relies (i.e., high altitude use in an aircraft) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references in the main reference, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both secondary references teach the advantage of increasing the holdup voltage, since the energy stored increases at the square of the voltage, more energy can be stored and less capacitance is needed; see Hall paragraph 10 and van Ruymbeke paragraph 24. Examiner disagrees that one skilled in the art would not consider modifying the holdup voltage since it was known at the time of filing of the invention to be advantageous to increase the holdup voltage to increase the energy storage.
 	In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner contends the combined features were known in the art and the motivation to combine was also known in the art and that the skill level was sufficient in the art to implement the charge pump, as claimed, to increase the holdup voltage. The use of charge pumps were well known in the art at the time of filing of the invention and adding a charge pump would have produced the predictable result of raising the voltage and one of ordinary skill could have been expected to implement a charge pump with a high degree of success. Examiner disagrees that there would be little chance of success of implementing a charge pump since charge pumps were well known and produce the predictable result of increasing the voltage.
 	In response to Applicant's argument that the second references are nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all the references pertain to power conversion and are pertinent to the problem of power conversion.
 	Applicant contends van Ruymbeke does not use a center-tapped transformer, however, the use of the center-tapped transformer is taught by the main reference Gucyski. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	The rejections have been maintained below.

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Takegami (US 2013/0027984).
 	With respect to claim 1, Takegami discloses a power supply circuit comprising: a push-pull portion comprising a transformer (Fig. 1 3) having a centre-tapped primary winding (Fig. 1 3A,3B) and a secondary winding (Fig. 1 3C), wherein a first terminal of the primary winding is connected to ground (Fig. 3 1 return) via a first switch (Fig. 1 s1), wherein a second terminal of the primary winding is connected to ground via a second switch (Fig. 1 s2), and wherein the push-pull portion is arranged to generate an output voltage (Fig. 1 voltage across 3C) across the secondary winding; an inductor (Fig. 1 2) having a first terminal thereof connected to an input voltage (Fig. 1 1 voltage), wherein a second terminal of the inductor is connected to a centre tap (Fig. 1 tap 3A-3B) on the primary winding of the transformer such that a boost voltage (Fig. 1 voltage across 1 and 2) is applied to said centre tap; a charge pump (Fig. 1 6-7) having a first input . 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988) and further in view of van Ruymbeke (US 2014/0265594).
 	With respect to claim 1, Gucyski discloses a power supply circuit comprising: a push-pull portion comprising a transformer (Fig. 21 210) having a centre-tapped primary winding and a secondary winding, wherein a first terminal of the primary winding is connected to ground via a first switch (Fig. 21 213), wherein a second terminal of the primary winding is connected to ground via a second switch (Fig. 21 211), and wherein the push-pull portion is arranged to generate an output voltage across the secondary winding; an inductor (Fig. 21 215) having a first terminal thereof connected to an input voltage (Fig. 21 voltage from cathode of 512), wherein a second terminal of the inductor is connected to a centre tap on the primary winding of the transformer such that a boost voltage is applied to said centre tap. Gucyski discloses selectively pumping capacitor 516 through diodes 212,214 and 514 to energy storage capacitor 516, and remains silent as to making the selection when the input voltage is below a threshold value.
 	Hall teaches a hold up circuit (Fig. 2 28-30) with said energy storage portion (Fig. 2 non-electrolytic capacitor and 26C) being arranged to supply a hold-up voltage when the input voltage is below a threshold value (Fig. 2 ref). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an energy storage portion being arranged to supply a hold-up voltage when the input voltage is below a threshold value, in order to supply the hold-up power when the main power source is unavailable. 
a charge pump having a first input terminal, a second input terminal, and an output terminal, wherein the first input terminal is connected to the first terminal of the primary winding, and wherein the second input terminal is connected to the second terminal of the primary winding, said charge pump being arranged to generate a charging voltage at its output terminal, said charging voltage being greater than the boost voltage; and an energy storage portion connected to the output terminal of the charge pump, said energy storage portion being arranged to supply a hold-up voltage when the input voltage is below a threshold value. The reason for doing so was to increase the energy storage capability by increasing the hold-up voltage as taught by van Ruymbeke 

 	With respect to claim 8, Gucyski in view of Hall and van Ruymbeke make obvious the power supply circuit as claimed in claim 1, wherein the secondary winding is connected to an output portion comprising first and second output terminals (Fig. 21 terminal connected to ends of 219), wherein a first terminal of the secondary winding is . 
 	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988), van Ruymbeke (US 2014/0265594) and further in view of Takegami (US 2013/0027984). 	With respect to claim 5, Gucyski in view of Hall and van Ruymbeke make obvious the power supply circuit as claimed in claim 1, further comprising a controller arranged to monitor the input voltage, to apply a first pulse width modulated (PWM) signal to the first switch, and to apply a second PWM signal to the second switch (column 3, line 57). Gucyski remains silent as to whether the first and second PWM signals partially overlap.
 	Takegami discloses a power supply circuit wherein said first and second PWM signals (Fig. 3 S1,S2) partially overlap (Fig. 3 T1). It would have been obvious to one of ordinary skill in the art to implement wherein said first and second PWM signals partially overlap, in order to increase the inductor current and power transfer (Takegami 
 	With respect to claim 6, Gucyski in view of Hall, van Ruymbeke and Takegami make obvious the power supply circuit as claimed in claim 5 as set forth above. While Gucyski remains silent as to the details of the PWM generation, Hall teaches wherein the controller comprises a PWM generator (Fig. 2 PWM) arranged to produce the PWM signal. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the controller comprises a PWM generator arranged to produce the first and second PWM signals, in order to accurately control the output voltage to the load.  	With respect to claim 7, Gucyski in view of Hall, van Ruymbeke and Takegami make obvious the power supply circuit as claimed in claim 5 as set forth above. Gucyski remains silent as to the details of the PWM generation, however Hall teaches an output voltage sense unit (Fig. 2 T2) arranged to determine a magnitude of the output voltage (Fig. 2 Vout1) and to supply said determined magnitude (Fig. 2 Vfeedback) to the controller (Fig. 2 PWM), wherein the controller compares the determined magnitude to a reference value (Fig. 2 ref) and adjusts the PWM (Fig. 2 PWM) based on the difference. It would have been obvious to one of ordinary skill in the art to implement an output voltage sense unit arranged to determine a magnitude of the output voltage and to supply said determined magnitude to the controller, wherein the controller compares the determined magnitude to a reference value and adjusts at least one of the first and . 	

 	Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988) and further in view of Prudente “Voltage Multiplier Cells Applied to Non-Isolated DC-DC Converters”.
 	With respect to claim 1, Gucyski discloses a power supply circuit comprising: a push-pull portion comprising a transformer (Fig. 21 210) having a centre-tapped primary winding and a secondary winding, wherein a first terminal of the primary winding is connected to ground via a first switch (Fig. 21 213), wherein a second terminal of the primary winding is connected to ground via a second switch (Fig. 21 211), and wherein the push-pull portion is arranged to generate an output voltage across the secondary winding; an inductor (Fig. 21 215) having a first terminal thereof connected to an input voltage (Fig. 21 voltage at cathode of 512), wherein a second terminal of the inductor is connected to a centre tap on the primary winding of the transformer such that a boost voltage is applied to said centre tap. Gucyski discloses selectively pumping capacitor 516 through diodes 212,214 and 514 to energy storage capacitor 516, and remains silent as to making the selection when the input voltage is below a threshold value.
 	Hall teaches a hold up circuit (Fig. 2 28-30) with said energy storage portion (Fig. 2 non-electrolytic capacitor and 26C) being arranged to supply a hold-up voltage when the input voltage is below a threshold value (Fig. 2 ref). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an energy storage portion being arranged to supply a hold-up voltage when the input voltage is M1,CM2,DM1,DM2,Do1,Do2) having a first input terminal (Fig. 23c L1-S1), a second input terminal (Fig. 23c L2-S2), and an output terminal (Fig. 23c output to CO), wherein the first input terminal (Fig. 23c L1-S1) is connected to the first terminal of the primary winding (Fig. 23c L1), and wherein the second input terminal is connected to the second terminal of the primary winding (Fig. 23c L2), said charge pump being arranged to generate a charging voltage (Fig. 23c voltage CO) at its output terminal, said charging voltage being greater than the boost voltage (Fig. 23c Vin); and an energy storage portion (Fig. 23c CO) connected to the output terminal of the charge pump. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a charge pump having a first input terminal, a second input terminal, and an output terminal, wherein the first input terminal is connected to the first terminal of the primary winding, and wherein the second input terminal is connected to the second terminal of the primary winding, said charge pump being arranged to generate a charging voltage at its output terminal, said charging voltage being greater than the boost voltage; and an energy storage portion connected to the output terminal of the charge pump, said energy storage portion being arranged to supply a hold-up voltage when the input voltage is below a threshold value. The reason for doing so was to increase the energy storage capability by multiplying the voltage.
 	With respect to claim 10, Gucyski in view of Hall, and Prudente make obvious the power supply circuit as claimed in claim 1, wherein (in combination) the charge pump comprises a charge leg comprising a capacitor (Fig. 23c CM2), a first diode (Fig. 23c DM1), and a second diode (Fig. 23c Do2), wherein: an anode of the first diode is connected to the first terminal or the second terminal of the primary winding; an anode of the second diode is connected to a cathode of the first diode and to a first terminal of the capacitor; and a second terminal (Fig. 23c terminal at anode of DM2) of the capacitor is connected to the other of the first and second terminals of the primary winding.  	With respect to claim 11, Gucyski in view of Hall, and Prudente make obvious the power supply circuit as claimed in claim 1, wherein the charge pump comprises a charge pump cell including a first charge leg and a second charge leg, wherein: the first charge leg comprises a first capacitor (Fig. 23c CM2), a first diode (Fig. 23c DM1), and a second diode (Fig. 23c Do2); and the second charge leg comprises a second capacitor (Fig. 23c CM1), a third diode (Fig. 23c DM2), and a fourth diode (Fig. 23c Do1); wherein the charge pump cell is arranged such that: an anode of the first diode is connected to the first terminal of the primary winding; an anode of the second diode is connected to a cathode of the first diode and to a first terminal of the first capacitor; a second terminal of the first capacitor is connected to the second terminal of the primary winding; an anode of the third diode is connected to the second terminal of the primary winding; an anode of the fourth diode is connected to a cathode of the third diode and to a first terminal of the second capacitor; and a second terminal of the second capacitor is . 
 	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988), van Ruymbeke (US 2014/0265594) and further in view of Vesce (US 4,593,213).
 	With respect to claims 14-19, Gucyski in view of Hall and van Ruymbekemake obvious the power supply as set forth above, and remain silent as to the input and output voltages. A 28 VDC input bus with a 3V or 5V output was well known at the time of filing of the invention.  Vesce discloses a power supply circuit, wherein the input voltage is 28 V (Fig. 1 +28VDC PRIMARY INPUT POWER) and the output voltage is 5V (Fig. 1 +5). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement  wherein the input voltage is between 25 V and 40 V and the output voltage is 3 V or 5 V, in order to convert the well known input bus to the desired output voltage standard required by the load.

 	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takegami (US 2013/0027984) in view of Church (US 6,023,037).REF) and adjusts at least one of the first and second PWM signals based on a difference between .

 	Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takegami (US 2013/0027984) in view of Vesce (US 4,593,213).
 	With respect to claims 14-15 and 17-19, Takegami discloses the power supply as set forth above, and remain silent as to the input and output voltages. A 28 VDC input bus with a 3V or 5V output was well known at the time of filing of the invention.  Vesce discloses a power supply circuit, wherein the input voltage is 28 V (Fig. 1 +28VDC PRIMARY INPUT POWER) and the output voltage is 5V (Fig. 1 +5). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement  wherein the input voltage is between 25 V and 40 V and the output voltage is 3 V or 5 V, in order to convert the well known input bus to the desired output voltage standard required by the load.

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takegami (US 2013/0027984) in view of Church (US 6,023,037) and further in view of Vesce (US 4,593,213).
With respect to claim 16, Takegami in view of Church make obvious the power supply as set forth above, and remain silent as to the input and output voltages. A 28 VDC input bus was well known at the time of filing of the invention.  Vesce discloses a power supply circuit, wherein the input voltage is 28 V (Fig. 1 +28VDC PRIMARY INPUT POWER). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the input voltage is between 25 V and 40 V and, in order to convert the well known input bus to the desired output voltage standard required by the load.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839